DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is directed to an ink composition, but claim 12 (which depends from claim 9) appears to recite a method of using the ink composition. It is unclear what statutory class of invention (i.e., product, method, or product-by-process) claim 12 is intended to be. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gundlach, US Pat. No. 6264731.
Regarding claim 9, Gundlach teaches a pigment dispersion liquid comprising a pigment and a trioxen-based compound (Abstract, col. 16 ln. 37  – col. 17 ln. 56).
Regarding claim 11, Gundlach teaches that the pigment may be present in an amount of 2-7 wt% (col. 17 ln. 55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., USPGPub. No. 2008/0233377, in view of Gundlach et al., US Pat. No. 6264731, as applied above.
Regarding claims 1, 5, 7,  8, and 12, Smith teaches an interlayer that is intended to be sandwiched between two glass sheets to make a vehicle window (¶ [0002]-[0003], [0030]), the interlayer comprising a colored pigment portion comprising polyvinyl acetal (¶ [0004], claim 16) and a plasticizer (¶ [0052]-[0053]). Smith teaches that the colored pigment may be applied via printing (¶ [0005], [0065]). The teachings of Smith differ from the present invention in that Smith does not teach that presence of a trioxane-based compound. Gundlach, however, teaches an ink composition comprising a pigment and a trioxane-based compound (Abstract, col. 13 ln. 60-66). Gundlach teaches that the ink of his invention achieves reduced color bleed and may be used for printing on plastic substrates (col. 30 ln. 17-26). It would have been obvious to one of ordinary skill in the art to use the ink of Gundlach when forming the printed region of Smith, as Gundlach explicitly teaches that the ink composition of his invention achieves reduced color bleed and is appropriate for printing on plastic substrates.  
Regarding claims 2 and 6, the teachings of Smith differ from the present invention in that Smith does not teach any specific hue or haze value deviation in the printed region. It would, however, have been obvious to one of ordinary skill in the art to minimize hue and haze deviation in order to give the product a uniform and aesthetically pleasing appearance. 
Regarding claims 3 and 4, Gundlach teaches that the trioxane compound may be present in an amount of 5-40% (col. 28 ln. 5-9) and the pigment may be present in an amount of 0.1-8% (col. 17 ln 53-54), which combine to render the ratio of claim 3 obvious (e.g., in the case that both the trioxane and pigment are present in an amount of 5%, resulting in a ratio of 1:1) and render the range of claim 4 obvious. 
Regarding claim 10, Gundlach teaches that the ink composition may contain various plasticizers such as propylene glycol or glycerin in amounts of 80-99% (col. 14 ln. 21-44). Note that although Gundlach does not explicitly refer to these compounds as “plasticizers,” they would be recognized as plasticizers by one of ordinary skill in the art.  
Regarding claim 13, the teachings of Gundlach differ from the present invention in that although Gundlach teaches that the ink composition is “stable” and has “excellent shelf stability,” Gundlach does explicitly not teach that the ink is stable for 30 days or more after being prepared. It would, however, have been obvious to one of ordinary skill in the art to make the composition of Gundlach be stable for as long as possible, including for 30 days or more, because Gundlach explicitly teaches that the ink is intended to have “excellent shelf stability.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IAN A. RUMMEL
Examiner
Art Unit 1785



/IAN A RUMMEL/Primary Examiner, Art Unit 1785